 

Case 1:01-cr-00831-GBD

MM

mMiedel & Niy cliwier LA

Hon. George B. Daniels

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Judge Daniels:

  
 

Document 118 Fi

|
W221 Page 1 of 1 3

fix ems
Ny

3 omy At a; ore. te |

|

 

 

 

 

February 2, 2021

SO.ORDERED: .

Ung & Darl

Dated: EB 0 3 202

RE: United States v. Freddy Abad
09-CV-8985
01-Cr-831

 

The Court recently appointed me to represent Mr. Abad in connection with his stated
intention to file a petition pursuant to 28 US.C. § 2255. Because this case is quite old, many of
the documents necessary for the petition are not easily available. I have therefore consulted
with the government, and the parties jointly propose the following briefing schedule:

e Abad § 2255 Petition, due April 5, 2021
e Govt. Response, due May 7, 2021
e Defense Reply, due May 21, 2021

Thank you for your consideration.

Sincerely,
/s/

Florian Miedel
Counsel for Freddy Abad

Cc: | AUSA Marguerite Colson (email)
